Case 5:21-cv-00150-FLA-SP Document 11 Filed 02/18/21 Page 1 of 21 Page ID #:382




 1   ANNE MARIE MURPHY (SBN 202540)
     amurphy@cpmlegal.com
 2   COTCHETT, PITRE & McCARTHY, LLP
     840 Malcolm Road, Suite 200
 3
     Burlingame, CA 94010
 4   Telephone: (650) 697-6000
     Facsimile: (650) 697-0577
 5

 6   GARY A. PRAGLIN (SBN 101256)
     gpraglin@cpmlegal.com
 7   KELLY W. WEIL (SBN 291398)
 8   kweil@cpmlegal.com
     CARLOS URZUA (SBN 303176)
 9   curzua@cpmlegal.com
     KALI V. FOURNIER (SBN 320579)
10   COTCHETT, PITRE & McCARTHY, LLP
     2716 Ocean Park Boulevard, Suite 3088
11
     Santa Monica, CA 90405
12   Telephone: (310) 392-2008
     Facsimile: (310) 392-0111
13

14 Attorneys for Plaintiffs

15                               UNITED STATES DISTRICT COURT
16                CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
17

18 CYNTHIA CARRILLO, individually and as              CASE NO.: 5:21-cv-00150
   heir of DAVID CARRILLO, deceased,
19                                                    NOTICE OF ENTRY OF INITIAL
           v.                                         STANDING ORDER
20
   VILLA MESA CARE CENTER,
21 a/k/a San Antonio Post Acute Facility;

22 and,

23 DOES 1-50.

24                 Defendants.
                   Plaintiff,
25

26

27

28

                                                -1-
                              NOTICE OF ENTRY OF INITIAL STANDING ORDER
Case 5:21-cv-00150-FLA-SP Document 11 Filed 02/18/21 Page 2 of 21 Page ID #:383




 1         TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2         PLEASE TAKE NOTICE that, on February 18, 2021, the Court entered the order attached

 3 hereto as Exhibit A.

 4 Dated: February 18, 2021            COTCHETT, PITRE & McCARTHY, LLP
 5                                     By:    /s/ Anne Marie Murphy
                                              ANNE MARIE MURPHY
 6
                                              Attorneys for Plaintiffs
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 -2-
                              NOTICE OF ENTRY OF INITIAL STANDING ORDER
Case 5:21-cv-00150-FLA-SP Document 11 Filed 02/18/21 Page 3 of 21 Page ID #:384




                   Exhibit A
Case 5:21-cv-00150-FLA-SP Document 11
                                   10 Filed 02/18/21 Page 4
                                                          1 of 21
                                                               18 Page ID #:385
                                                                          #:364
   1
   2
   3
   4
   5
   6
   7
                               UNITED STATES DISTRICT COURT
   8                          CENTRAL DISTRICT OF CALIFORNIA
   9
        CYNTHIA CARRILLO                        Case No. 5:21−cv−00150−FLA−SP
   10
              Plaintiff(s),
   11                                           INITIAL STANDING ORDER
                          v.
   12
        SELA HEALTHCARE, INC., et al.
   13
              Defendant(s).
   14
   15
   16
   17
   18        PLEASE READ THIS ORDER CAREFULLY. IT GOVERNS THIS
   19    ACTION AND DIFFERS IN SOME RESPECTS FROM THE LOCAL
   20    RULES.
   21        COUNSEL FOR PLAINTIFF(S) SHALL SERVE THIS ORDER
   22    IMMEDIATELY ON ALL PARTIES AND/OR THEIR ATTORNEY(S),
   23    INCLUDING ANY NEW PARTIES TO THE ACTION. IF THIS ACTION HAS
   24    BEEN REMOVED FROM THE STATE COURT, THE DEFENDANT WHO
   25    REMOVED THE ACTION SHALL SERVE THIS ORDER ON ALL OTHER
   26    PARTIES.
   27        This action has been assigned to the calendar of United States District Judge
   28    Fernando L. Aenlle-Rocha. Both the court and counsel bear responsibility for the


                                              −1−
Case 5:21-cv-00150-FLA-SP Document 11
                                   10 Filed 02/18/21 Page 5
                                                          2 of 21
                                                               18 Page ID #:386
                                                                          #:365
   1    progress of this action. To “secure the just, speedy, and inexpensive determination”

   2    of the action, as called for in Fed. R. Civ. P. 1, all parties or their counsel, including

   3    pro se litigants,1 are ordered to be familiar with the Federal Rules of Civil

   4    Procedure, the Local Rules of the Central District of California (“Local Rules”),

   5    and this court’s standing orders and online procedures and schedules.

   6    Unless the court orders otherwise, the following rules shall apply.

   7          1.   SERVICE OF THE COMPLAINT

   8          Plaintiff shall promptly serve the complaint in accordance with Fed. R. Civ.

   9    P. 4 and file the proofs of service pursuant to Local Rule 5-3.1. Any defendant not

   10   timely served under Fed. R. Civ. P. 4(m), including “Doe” or fictitiously named

   11   defendants, shall be dismissed from the action without prejudice.

   12         2.   REMOVED ACTIONS

   13         All documents filed in state court, including documents appended to the

   14   complaint, answers, and motions, must be re-filed in this court as a supplement to

   15   the notice of removal. See 28 U.S.C. § 1447(a) and (b). Any pending motions must

   16   be re-noticed in accordance with Local Rule 7. Counsel shall file with his or her

   17   first appearance a Notice of Interested Parties in accordance with Local Rule 7.1-1.

   18         If an action removed to this court contains a state court Judicial Council Form

   19   pleading, i.e., a pleading in which boxes are checked, the party that filed the form

   20   pleading must file in this court within thirty (30) days of receipt of the Notice of

   21   Removal a revised pleading that complies with Fed. R. Civ. P. 7, 7.1, 8, 9, 10 and

   22   11.

   23         3.   ASSIGNMENT TO A UNITED STATES MAGISTRATE JUDGE

   24         Under 28 U.S.C. § 636, the parties may consent to have a magistrate judge

   25   preside over all proceedings, including trial. The magistrate judges who accept

   26   ____________________
        1Parties appearing pro se must comply with the Federal Rules of Civil Procedure
   27
        and the Local Rules. See Local Rules 1-3 and 83-2.2.3.
   28


                                                 −2−
Case 5:21-cv-00150-FLA-SP Document 11
                                   10 Filed 02/18/21 Page 6
                                                          3 of 21
                                                               18 Page ID #:387
                                                                          #:366
   1    those designations are identified on the Central District Court’s website, which also

   2    contains the consent form.

   3         4.   CALENDAR CONFLICTS

   4         If any counsel discovers a calendar conflict with a scheduled appearance,

   5    counsel must inform opposing counsel and the courtroom deputy clerk via

   6    chambers email address at valencia_vallery@cacd.uscourts.gov as soon as possible

   7    and not later than three (3) court days before the scheduled appearance. Counsel

   8    should attempt to agree on a new date to accommodate the calendar conflict.

   9    Counsel must propose a new date by Stipulation and [Proposed] Order.

   10        5.   DISCOVERY

   11             a.   Discovery Matters Referred to United States Magistrate

   12                  Judge

   13        All discovery matters are hereby referred to the assigned magistrate judge,

   14   who will hear all discovery disputes. The magistrate judge’s initials follow the

   15   district judge’s initials next to the action number. All discovery-related documents

   16   must include the words “DISCOVERY MATTER” in the caption to ensure proper

   17   routing. Counsel are directed to contact the magistrate judge’s courtroom deputy

   18   clerk to schedule matters for hearing and must follow the magistrate judge’s

   19   procedures for scheduling matters for hearing. These procedures are stated on each

   20   magistrate judge’s webpage. The parties are ordered to comply with Local Rule 37

   21   and deliver mandatory chambers copies of discovery-related papers to the

   22   magistrate judge assigned to this action.

   23        In accordance with 28 U.S.C. § 636(b)(1)(A), the magistrate judge’s decision

   24   shall be final, and this court will not reverse any order of the magistrate judge

   25   unless it has been shown that the magistrate judge’s order is clearly erroneous

   26   or contrary to law. Any party may file and serve a motion for review and

   27   reconsideration before this court. See Local Rule 72-2. The moving party must

   28   file and serve the motion within fourteen (14) days of service of a written ruling


                                               −3−
Case 5:21-cv-00150-FLA-SP Document 11
                                   10 Filed 02/18/21 Page 7
                                                          4 of 21
                                                               18 Page ID #:388
                                                                          #:367
   1    or within fourteen (14) days of an oral ruling the magistrate judge states will not be

   2    followed by a written ruling. The motion must specify which portions of the ruling

   3    are clearly erroneous or contrary to law and support the contention with points

   4    and authorities. Counsel shall deliver a conformed copy of the moving papers and

   5    responses to the magistrate judge’s courtroom deputy clerk at the time of filing.

   6               b.   Compliance with Fed. R. Civ. P. 26(a)

   7          Unless there is a likelihood that, upon motion by a party, the court would

   8    order that discovery be stayed, the parties should begin to propound discovery

   9    before the Scheduling Conference. The parties must comply fully with the letter

   10   and spirit of Fed. R. Civ. P. 26(a) and produce discovery promptly. At the

   11   Scheduling Conference, the court will impose firm deadlines governing the

   12   completion of discovery.

   13         6.   MOTIONS - GENERAL REQUIREMENTS

   14              a.   Time for Filing and Hearing Motions

   15         Motions shall be filed in accordance with Local Rules 6 and 7. The court

   16   hears motions in civil actions on Fridays, beginning at 1:30 p.m. It is not necessary

   17   to clear a hearing date with the courtroom deputy clerk before filing a motion,

   18   except for motions for summary judgment and preliminary injunction. The parties

   19   must adhere to the briefing schedule set forth in Local Rules 7-9 and 7-10, and the

   20   schedule herein for Fed. R. Civ. P. 56 motions, to afford the court adequate time

   21   to prepare for the hearing. If the motion hearing date selected is not available, the

   22   court will issue an order continuing the hearing. Professional courtesy dictates,

   23   and the court fully expects, the parties will accommodate each other’s schedules,

   24   including vacations and holidays, whenever possible. The parties should not

   25   calendar a matter on a Friday that is a court holiday. If this occurs, the court will

   26   re-calendar the matter for another Friday.

   27   ///

   28   ///


                                                −4−
Case 5:21-cv-00150-FLA-SP Document 11
                                   10 Filed 02/18/21 Page 8
                                                          5 of 21
                                                               18 Page ID #:389
                                                                          #:368
   1              b.   Pre-Filing Requirement to Meet and Confer

   2          Counsel must comply with Local Rule 7-3, which requires counsel to

   3    engage in a pre-filing conference “to discuss thoroughly . . . the substance of the

   4    contemplated motion and any potential resolution.” Counsel shall discuss the

   5    issues to a sufficient degree that if a motion is still necessary, the briefing may be

   6    directed to those substantive issues requiring resolution by the court. Counsel shall

   7    resolve minor procedural or other non-substantive matters during the conference.

   8    The pro se status of one or more parties does not negate this requirement. The

   9    Notice of Motion must include a statement of compliance with Local Rule 7-3.

   10   The court may strike or deny a motion if counsel fail to meet and confer in good

   11   faith.

   12             c.   Length and Format of Motion Papers

   13         Memoranda of points and authorities shall not exceed twenty-five (25) pages.

   14   See Local Rule 11-6. Replies shall not exceed fifteen (15) pages. Only in rare

   15   instances and for good cause shown will the court grant an application to extend

   16   these page limitations. No supplemental brief shall be filed without prior leave of

   17   court.

   18         Pursuant to Local Rule 11-3.1.1, either a proportionally spaced or monospaced

   19   face may be used. Typeface shall comply with Local Rule 11-3.1.1. Times New

   20   Roman font must be no less than fourteen (14) point and Courier font must be no

   21   less than twelve (12) point. Footnotes shall be in the same font and the same size

   22   as the body of the memorandum.

   23         If documentary evidence in support of or in opposition to a motion exceeds

   24   fifty (50) pages, courtesy copies of the evidence must be separately bound, tabbed,

   25   and include an index. If such evidence exceeds two hundred (200) pages, the

   26   documents shall be placed in a Slant D-Ring binder, with an index and with each

   27   item of evidence separated by a tab divider on the right side.

   28   ///


                                                −5−
Case 5:21-cv-00150-FLA-SP Document 11
                                   10 Filed 02/18/21 Page 9
                                                          6 of 21
                                                               18 Page ID #:390
                                                                          #:369
   1         Counsel shall adhere to Local Rule 5-4.3 with respect to the conversion of

   2    all documents to .pdf so that when a document is e-filed, it is in the proper size

   3    and is .pdf searchable. Further, all documents shall be filed in a format so that

   4    text can be selected, copied, and pasted directly from the document.

   5               d.   Citation to Case Law

   6         Citations to case law must identify not only the case cited, but the specific

   7    page referenced. For example, if a quotation is presented, the associated page

   8    citation shall be provided. Similarly, if a case is cited in support of a proposition

   9    based on language in the opinion, the page on which such language appears shall

   10   be provided. Bluebook style is required.

   11              e.   Citations to Other Sources

   12        Statutory references must identify with specificity the sections and subsections

   13   referenced. Citations to treatises, manuals, and other materials should include the

   14   volume, section, and pages being referenced. Citations to prior filings in the same

   15   action shall include the docket entry number, section, and pages referenced.

   16   Bluebook style is required.

   17              f.   Oral Argument

   18        If the court deems a matter appropriate for decision without oral argument,

   19   the court will take the matter under submission and notify the parties before the

   20   hearing.

   21        7.    SPECIFIC MOTION REQUIREMENTS

   22              a.   Motions Pursuant to Fed. R. Civ. P. 12

   23        Many motions to dismiss or strike can be avoided if the parties confer in good

   24   faith as required by Local Rule 7-3, especially for perceived defects in a complaint,

   25   answer, or counterclaim that can be corrected by amendment. See Chang v. Chen,

   26   80 F.3d 1293, 1296 (9th Cir. 1996) (where a motion to dismiss is granted, a district

   27   court should grant leave to amend unless it is clear the complaint cannot be saved

   28   by amendment). Moreover, a party has the right to amend the complaint “once as


                                                −6−
Case
Case5:21-cv-00150-FLA-SP
     5:21-cv-00150-FLA-SP Document
                          Document11
                                   10 Filed
                                      Filed02/18/21
                                            02/18/21 Page
                                                     Page10
                                                          7 of
                                                             of18
                                                                21 Page
                                                                   PageID
                                                                        ID#:370
                                                                           #:391
   1    a matter of course at any time before a responsive pleading is served.” Fed. R. Civ.

   2    P. 15(a). Even after a complaint has been amended or a responsive pleading has

   3    been served, the Federal Rules of Civil Procedure provide that leave to amend

   4    should be “freely given when justice so requires.” Fed. R. Civ. P. 15(a). Indeed,

   5    the Ninth Circuit requires that this policy favoring amendment be applied with

   6    “extreme liberality.” Morongo Band of Mission Indians v. Rose, 893 F.2d 1074,

   7    1079 (9th Cir. 1990).

   8          Consequently, parties should carefully consider and weigh an opponent’s

   9    contentions as to the deficiencies in a pleading. In most instances, the parties

   10   should agree to any amendment that would cure the defect.

   11             b.    Motions to Amend

   12         In addition to the requirements of Local Rule 15-1, all motions to amend

   13   pleadings shall: (1) state the effect of the amendment; (2) be serially numbered to

   14   differentiate the amendment from previous amendments; and (3) identify the pages

   15   and line numbers, and wording of any proposed change or addition of material.

   16   The proposed amended pleading must be serially numbered to differentiate it from

   17   previously amended pleadings.

   18         Counsel shall electronically file a “Notice of Lodging” attaching the proposed

   19   amended pleading as a document separate from the motion, and shall attach a

   20   “redlined” version of the proposed amended pleading identifying all additions and

   21   deletions of material as an appendix to the moving papers.

   22             c.   Motions for Class Certification

   23         Notwithstanding Local Rule 23-3, the deadline for the filing of a motion

   24   for class certification will be set pursuant to the parties’ stipulation during the

   25   Scheduling Conference or in a Scheduling Order. No request for relief from Local

   26   Rule 23-3 is necessary.

   27   ///

   28   ///


                                                −7−
Case
Case5:21-cv-00150-FLA-SP
     5:21-cv-00150-FLA-SP Document
                          Document11
                                   10 Filed
                                      Filed02/18/21
                                            02/18/21 Page
                                                     Page11
                                                          8 of
                                                             of18
                                                                21 Page
                                                                   PageID
                                                                        ID#:371
                                                                           #:392
   1              d.    Summary Judgment Motions

   2         No party may file more than one motion pursuant to Fed. R. Civ. P. 56

   3    regardless of whether such motion is denominated a motion for summary judgment

   4    or summary adjudication, without leave of court. The parties shall not attempt to

   5    evade the page limitations for briefs by filing multiple motions. If a party believes

   6    this is one of the rare instances in which good cause exists for more than one

   7    summary judgment motion or to increase page limits, the party shall seek leave

   8    by noticed motion setting forth a detailed showing of good cause. Pursuant to

   9    Fed. R. Civ. P. 56(f), when appropriate, based on undisputed facts and controlling

   10   principles of law, the court may sua sponte enter summary judgment in favor of

   11   the non-moving party.

   12        Also, the court will not entertain cross-motions that seek to adjudicate the

   13   same legal issues. If parties wish to cross-move for summary judgment, their

   14   counsel shall meet and confer to determine which party will move and which will

   15   oppose the one motion for summary judgment.

   16        Parties need not wait until the motion cutoff date to bring motions for

   17   summary judgment or partial summary judgment. The hearing on any such motion

   18   shall be set for a date in advance of the Final Pretrial Conference. This court

   19   requires an extended briefing schedule for motions under Rule 56, as follows:

   20   •   Any Rule 56 Motion must be filed at least five (5) weeks before the noticed

   21   hearing date.

   22   •   Any Opposition must be filed three (3) weeks before the noticed hearing date

   23   (two (2) weeks after the Motion is filed).

   24   •   Any Reply must be filed two (2) weeks before the noticed hearing date (one (1)

   25   week after the opposition is filed).

   26        The above briefing schedule is the default. The parties may stipulate to a

   27   modified schedule that is reasonable for all parties. Any briefing schedule must

   28   provide the court at least two weeks between the reply deadline and the hearing


                                               −8−
Case
Case5:21-cv-00150-FLA-SP
     5:21-cv-00150-FLA-SP Document
                          Document11
                                   10 Filed
                                      Filed02/18/21
                                            02/18/21 Page
                                                     Page12
                                                          9 of
                                                             of18
                                                                21 Page
                                                                   PageID
                                                                        ID#:372
                                                                           #:393
   1    date.

   2            The parties should prepare papers in a fashion that will assist the court in

   3    processing and analyzing the facts, including through the use of tabs, tables of

   4    contents, headings, indices, and pinpoint citations. The parties shall comply

   5    with Local Rules 56-1 through 56-2, taking into account the court’s additional

   6    requirements described below.

   7                      i.   Statements of Uncontroverted Facts and Genuine Disputes

   8            The Separate Statement of Uncontroverted Facts required under Local Rule

   9    56-1 shall be prepared in a two-column table, as shown below. The left-hand

   10   column sets forth the allegedly undisputed fact. The right-hand column sets forth

   11   the evidence that supports the factual statement. The factual statements should be

   12   set forth in sequentially numbered paragraphs. Each paragraph should contain a

   13   narrowly focused statement of fact. Each numbered paragraph should address a

   14   single subject as concisely as possible. The “Conclusions of Law” portion of the

   15   Statement should be inserted after the Statement of Uncontroverted Facts.

   16   Plaintiff’s Claim for ____ is Barred by the Applicable Statute of Limitations.

   17
         Undisputed Fact                                Evidence
   18    1. Mike and Jane signed a contract for         Smith Decl. (Dkt. No. 61-2) ¶ 5, Ex. 6.
         the sale and purchase of property.
   19
         2. Jane mailed the contract in May 2017. Smith Decl. ¶ 8, Ex. 21.
   20
   21           The opposing party’s Statement of Genuine Disputes of Material Fact must
   22   be in two columns and track the movant’s separate statement exactly as prepared.
   23   The left-hand column must restate the allegedly undisputed fact and the right-hand
   24   column must state either that it is undisputed or disputed. The opposing party may
   25   dispute all or only a portion of the statement, but if disputing only a portion, it
   26   must clearly indicate what part is being disputed, followed by a brief citation to
   27   the opposing party’s evidence controverting the fact. To demonstrate that a fact is
   28   disputed, the opposing party must briefly state why it disputes the moving party’s


                                                  −9−
Case 5:21-cv-00150-FLA-SP Document 11
                                   10 Filed 02/18/21 Page 13
                                                          10 of 21
                                                                18 Page ID #:394
                                                                           #:373
   1    asserted fact, cite to the relevant exhibit or other evidence, and describe the

   2    reason(s) the exhibit or evidence refutes the asserted fact. No legal argument

   3    should be set forth in this document.

   4
         Undisputed Fact and Evidence                  Disputed/Undisputed and Evidence
   5     1. Mike and Jane signed a contract for        Disputed. Jane testified that the
   6     the sale and purchase of property.            contract was for a lease, not a purchase.
         Smith Decl. (Dkt. No. 61-2) ¶ 5, Ex. 6.       Jane Depo (Smith Decl. Ex. 4) at
   7                                                   29:4-16.

   8     2. Jane mailed the contract in May 2017. Disputed as to date. Jane testified she
         Smith Decl. ¶ 8, Ex. 21.                 mailed the contract in June 2017.
   9                                              Jane Depo. at 3:4-10.

   10        The opposing party may submit additional material facts that bear on or relate
   11   to the issues raised by the movant, which shall follow the format described above
   12   for the moving party’s separate statement. These additional facts shall continue
   13   in sequentially numbered paragraphs and shall set forth in the right-hand colum
   14   the evidence that supports that statement.
   15        With its Reply, the moving party shall file a Response to the Statement of
   16   Genuine Disputes of Material Fact and Additional Material Facts. For each fact,
   17   the Response shall restate the allegedly undisputed fact and state whether the fact
   18   is disputed or undisputed by the opposing party. If the fact is undisputed, no
   19   further response is required.
   20        If the fact is disputed, the Response shall restate the opposing party’s evidence
   21   and reason for disputing the asserted fact. The moving party may provide a
   22   response to the opposing party’s reason for dispute, including any reason why
   23   the evidence cited by the opposing party does not create a genuine dispute and/or
   24   any additional evidence relevant to the asserted fact. This response may either be
   25   presented in three columns, with the response appearing in the right-hand column,
   26   or in two columns, with a response provided below each fact.
   27        The Response may also include any response to additional material facts
   28   asserted by the non-moving party, and this response shall follow the format


                                                −10−
Case 5:21-cv-00150-FLA-SP Document 11
                                   10 Filed 02/18/21 Page 14
                                                          11 of 21
                                                                18 Page ID #:395
                                                                           #:374
   1    described above for the Statement of Genuine Disputes of Material Fact. The

   2    response to these additional facts shall continue in sequentially numbered

   3    paragraphs, and shall not restart the numbering.

   4         All facts asserted by either party, whether disputed or undisputed, and all

   5    supporting evidence cited, shall be included in the Response. Do not repeat

   6    descriptions of and citations to the evidence. If you have already described and

   7    cited the evidence once, simply refer to the earlier citation succinctly (e.g., See

   8    supra, Fact # 1).

   9                    ii.    Supporting Evidence

   10        No party shall submit evidence other than the specific items of evidence or

   11   testimony necessary to support or controvert a proposed statement of undisputed

   12   fact. For example, entire deposition transcripts, entire sets of interrogatory

   13   responses, and documents that do not specifically support or controvert material

   14   in the separate statement shall not be submitted in opposition to a motion for

   15   summary judgment.

   16        Evidence submitted in support of or in opposition to a motion should be

   17   submitted either by way of stipulation or as exhibits to declarations sufficient to

   18   authenticate the proffered evidence, and should not be attached to the memorandum

   19   of points and authorities. Documentary evidence for which there is no stipulation

   20   regarding foundation must be accompanied by the testimony, either by declaration

   21   or properly authenticated deposition transcript, of a witness who can establish

   22   authenticity.

   23                   iii.   Objections to Evidence

   24        If a party disputes a fact based in whole or in part on an evidentiary objection,

   25   the ground for the objection should be stated succinctly in a separate statement of

   26   evidentiary objections in a two-column format. The left column should identify

   27   the items objected to (including page and line number if applicable) and the right

   28   column should set forth a concise objection (e.g., hearsay, lack of foundation, etc.)


                                               −11−
Case 5:21-cv-00150-FLA-SP Document 11
                                   10 Filed 02/18/21 Page 15
                                                          12 of 21
                                                                18 Page ID #:396
                                                                           #:375
   1    with a citation to the Federal Rules of Evidence or, where applicable, a case

   2    citation. A proposed order shall be filed and attached to the evidentiary objections

   3    as a separate document consistent with Local Rule 52-4.1 and either uploaded

   4    through the CM/ECF System or emailed directly to the court’s chambers email

   5    address at fla_chambers@cacd.uscourts.gov.

   6                e.   Motion for Attorney’s Fees

   7         Motions for attorney’s fees shall be e-filed and set for hearing according to

   8    Local Rule 6-1 and this Order. Any motion or request for attorney’s fees shall

   9    attach two summaries, in table form, of the hours worked by and billing rate of

   10   each attorney with title (i.e., partner, counsel, associate, etc.).

   11        The first table shall include a summary of the hours worked by each attorney,

   12   organized by task (i.e., discovery, motion to dismiss, motion for summary

   13   judgment). If the hourly rate charged by any individual attorney changed while

   14   the action was ongoing, the party shall provide separate calculations for the total

   15   number of hours the attorney spent in connection with each task at each hourly rate.

   16        The second table shall include a summary of the hours worked by each

   17   attorney, organized by attorney. This table shall list all the tasks on which the

   18   attorney worked, the hours worked on each task, and the hourly rate of each

   19   attorney.

   20        All tables shall be attached to the motion and electronically filed. The

   21   courtesy copy of the table shall be emailed to the court’s chambers email address

   22   at fla_chambers@cacd.uscourts.gov, and shall be prepared in Microsoft Excel

   23   and have all restrictions removed so the spreadsheet can be edited.

   24        8.     PROPOSED ORDERS

   25        Each party filing or opposing a motion or seeking the determination of any

   26   matter shall serve and electronically lodge a proposed order setting forth the relief

   27   or action sought and a brief statement of the rationale for the decision with

   28   appropriate citations. In addition, a copy of the proposed order in Word format


                                                −12−
Case 5:21-cv-00150-FLA-SP Document 11
                                   10 Filed 02/18/21 Page 16
                                                          13 of 21
                                                                18 Page ID #:397
                                                                           #:376
   1    shall be either uploaded through the CM/ECF System or emailed directly to the

   2    court’s chambers email address at fla_chambers@cacd.uscourts.gov on the day

   3    the document is e-filed.

   4         9.    MANDATORY CHAMBERS COPIES

   5         All original filings are to be filed electronically pursuant to Fed. R. Civ. P.

   6    5(d)(3) and Local Rule 5-4. Considering the ongoing COVID-19 pandemic, the

   7    court has suspended Local Rule 5-4.5, which requires the provision of mandatory

   8    chambers copies, until further notice. As a result, the parties are not required

   9    during the COVID-19 pandemic to provide mandatory chambers copies of their

   10   motion or opposition briefs, or of court opinions or statutes that may be found on

   11   Westlaw or Lexis. However, the parties shall provide mandatory chambers copies

   12   of any documentary evidence in support of or in opposition to a motion that

   13   exceeds fifty (50) pages.

   14        After the COVID-19 pandemic recedes, mandatory chambers copies shall

   15   be delivered to and placed in the Judge’s courtesy box, located outside the Clerk’s

   16   Office on the fourth floor by 5:00 p.m. on the first court date after the filing date.

   17   Chambers copies must be printed from the CM/ECF System and must include the

   18   CM/ECF-generated header (consisting of the action number, document control

   19   number, date of filing, and page number). Any stapling or binding should not

   20   obscure the CM/ECF-generated header. All exhibits, declarations, and other

   21   documents destined for chambers must be tabbed, where applicable. Blue-backs

   22   and hole punches are not required.

   23        Chambers copies of sealed documents shall be placed together in a manila

   24   envelope labeled “UNDER SEAL.”

   25        10.   PROPOSED PROTECTIVE ORDERS

   26        Proposed protective orders pertaining to discovery must be submitted to the

   27   assigned magistrate judge. Protective orders must not purport to allow any matters

   28   to be filed under seal in connection with dispositive motions (including a class


                                               −13−
Case 5:21-cv-00150-FLA-SP Document 11
                                   10 Filed 02/18/21 Page 17
                                                          14 of 21
                                                                18 Page ID #:398
                                                                           #:377
   1    certification motion) or trial without a court order. The existence of a protective

   2    order alone does not authorize the filing of pleadings or other documents under

   3    seal in whole or in part.

   4         11.   FILINGS UNDER SEAL

   5         Local Rule 79-5 governs applications to file documents under seal. Local

   6    Rule 79-5.2.2 explains how to apply to file under seal and how to proceed if leave

   7    is granted. Parties must comply with all provisions of Local Rule 79-5.

   8         There is a strong presumption of access in civil actions. Foltz v. State Farm

   9    Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). For each document or

   10   other type of information a party seeks to file under seal, the party must identify

   11   and discuss the factual and/or legal justification that establishes “good cause” or

   12   “compelling reasons” for the information to be protected. Kamakana v. City and

   13   County of Honolulu, 447 F.3d 1172, 1179-80 (9th Cir. 2006).

   14        Documents that are not confidential or privileged in their entirety should not

   15   be filed under seal if the confidential portions can be redacted and filed separately

   16   with a reasonable amount of effort. The parties should file a complete version of

   17   the documents under seal and a redacted version for public viewing, omitting only

   18   the portions that the court has authorized to be filed under seal.

   19        Sealing must be justified for each individual item: blanket claims of

   20   confidentiality will result in the application to seal being denied. Counsel is

   21   strongly encouraged to consider carefully whether sealing or redaction is absolutely

   22   required for a given piece of evidence or argument. An application to seal that

   23   includes meritless requests to seal or redact documents will be denied. The parties

   24   also must meet and confer before filing an application to seal.

   25        12.   TELEPHONIC HEARINGS

   26        In light of the ongoing COVID-19 pandemic, all parties in civil actions are to

   27   appear by telephone or video conference for hearings until further notice. When

   28   appearing by telephone or video conference, you must (a) use a landline to call into


                                               −14−
Case 5:21-cv-00150-FLA-SP Document 11
                                   10 Filed 02/18/21 Page 18
                                                          15 of 21
                                                                18 Page ID #:399
                                                                           #:378
   1    the bridge line provided by the Clerk of Court, and (b) be available at that number

   2    for at least 15 minutes before the time of the scheduled hearing. If you wish to

   3    make a personal appearance, you must email the courtroom deputy clerk and copy

   4    opposing counsel at least three (3) days in advance of the scheduled appearance

   5    with an explanation as to why a personal appearance is necessary. The court will

   6    consider the request and inform all parties whether a personal appearance will be

   7    allowed for the hearing.

   8         13.   EX PARTE APPLICATIONS

   9         The court considers ex parte applications on the papers and does not usually

   10   set these matters for hearing. If a hearing is necessary, the parties will be notified.

   11   Ex parte applications are solely for extraordinary relief and should be used with

   12   discretion. Sanctions may be imposed for misuse of ex parte applications. See

   13   Mission Power Engineering Co. v. Continental Casualty Co., 883 F. Supp. 488

   14   (C.D. Cal. 1995).

   15        Ex parte applications that fail to conform to Local Rule 7-19 and 7-19.1,

   16   including a statement of opposing counsel’s position, will not be considered except

   17   upon a specific showing of good cause. The moving party shall serve the opposing

   18   party electronically, if possible. A party is considered served once the ex parte

   19   application has been e-filed. All parties registered for electronic service are sent

   20   a notification of ECF filing each time a document is e-filed with a link to the

   21   document for one free view. Parties enrolled for service by facsimile or mail must

   22   be served the ex parte application by facsimile or personal service.

   23        Following service of the ex parte application by electronic, facsimile, or

   24   personal service, the moving party shall notify the opposing party that any

   25   opposition must be filed no later than twenty-four (24) hours following service.

   26   On the day the documents are e-filed, a conformed courtesy copy of moving,

   27   opposition, or notice of non-opposition papers are to be delivered to the Clerk’s

   28   Office Window on the 4th floor of the courthouse at 350 West 1st Street. Counsel


                                                −15−
Case 5:21-cv-00150-FLA-SP Document 11
                                   10 Filed 02/18/21 Page 19
                                                          16 of 21
                                                                18 Page ID #:400
                                                                           #:379
   1    will be notified by the clerk of the court’s ruling. If counsel does not intend to

   2    oppose an ex parte application, counsel must inform the courtroom deputy clerk at

   3    (213) 894-0189.

   4         14.   INJUNCTIONS AND RESTRAINING ORDERS

   5         Parties seeking preliminary or emergency injunctive relief must comply with

   6    Fed. R. Civ. P. 65 and Local Rule 65. Applications for a Temporary Restraining

   7    Order (“TRO”) are governed by Local Rule 7-19, which applies to ex parte

   8    applications. Thus, oppositions to Applications for a TRO must be filed within

   9    twenty-four (24) hours following service of the Application. The court will not

   10   rule on any Application for a TRO for at least twenty-four (24) hours after the

   11   party subject to the requested order has been served, unless notice is excused as

   12   per Fed. R. Civ. P. 65(b) or the interests of justice so require. The parties must

   13   provide chambers copies of TRO-related documents on the same day they are filed.

   14        15.   CONTINUANCES

   15        The court has a strong interest in keeping scheduled dates certain. Changes

   16   in dates are disfavored. Trial dates set by the court are firm and will rarely be

   17   changed. Therefore, a stipulation to continue or extend the date of any matter

   18   before this court must be supported by a sufficient factual basis that demonstrates

   19   good cause why the change in the date is essential. Without such compelling

   20   factual support and a showing of due diligence, stipulations continuing dates will

   21   not be approved. Counsel requesting a continuance or extension of time must file

   22   electronically a stipulation and lodge a proposed order including a detailed

   23   declaration of the grounds for the requested continuance or extension of time.

   24   Failure to comply with the Local Rules and this Order will result in rejection of

   25   the request without further notice to the parties. Proposed stipulations extending

   26   scheduling dates do not become effective unless and until this court so orders.

   27   Counsel shall avoid submitting requests for continuance or extension of time less

   28   than five (5) court days prior to the expiration of the scheduled date. A request to


                                               −16−
Case 5:21-cv-00150-FLA-SP Document 11
                                   10 Filed 02/18/21 Page 20
                                                          17 of 21
                                                                18 Page ID #:401
                                                                           #:380
   1    continue or extend dates or deadlines that have already expired constitutes a

   2    presumptive lack of due diligence.

   3         16.   COMMUNICATIONS WITH CHAMBERS

   4         Counsel must not attempt to contact the court or chambers staff by

   5    email, telephone, or ex parte means. For appropriate matters only, counsel

   6    may contact the courtroom deputy clerk via chambers email address at

   7    valencia_vallery@cacd.ucsourts.gov, or by telephone at (213) 894-0189.

   8    Counsel must not contact the courtroom deputy clerk regarding the status of

   9    any matter before the court. Counsel must include on all papers his or her email

   10   address, telephone number, and facsimile number to facilitate communication

   11   with the courtroom deputy clerk.

   12        17.   ORDER SETTING SCHEDULING CONFERENCE

   13        Pursuant to Fed. R. Civ. P.16(b), the court will issue an order setting a

   14   scheduling conference as required by Fed. R. Civ. P. 26 and the Local Rules of

   15   this court. Strict compliance with Fed. R. Civ. P. 16 and 26 is required.

   16        18.   SETTLEMENT CONFERENCE / ALTERNATIVE DISPUTE

   17   RESOLUTION (“ADR”)

   18        As stated in Local Rule 16-15, the parties in every action must participate in

   19   a Settlement Conference or Alternative Dispute Resolution (“ADR”) procedure.

   20   The court will not hold a final pretrial conference or convene a trial unless and

   21   until all parties, including the principals of all corporate parties, have completed

   22   ADR.

   23        This court participates in the court-directed ADR Program whereby the court

   24   refers the parties to the magistrate judge, the court Mediation Panel, or private

   25   mediation. See General Order 11-10, § 5.1. If a Notice to Parties of Court-Directed

   26   ADR Program (ADR-08) has been filed in this action, counsel must furnish and

   27   discuss it wit h their clients in preparation for the Fed. R. Civ. P. 26(f) conference.

   28   In their Joint Rule 26(f) Report, counsel should state their preferred ADR


                                               −17−
Case 5:21-cv-00150-FLA-SP Document 11
                                   10 Filed 02/18/21 Page 21
                                                          18 of 21
                                                                18 Page ID #:402
                                                                           #:381
   1     procedure. The court will refer the action to a procedure at the initial scheduling

   2     conference. More information about the court’s ADR Program, the Mediation

   3     Panel, and mediator profiles is available on the court’s website.

   4
   5        IT IS SO ORDERED.
   6
   7    Dated: February 18, 2021

   8
   9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                               −18−
